OPINION
By THE COURT:
This appeal on questions of law involves §6307-21 GC, known as the “Assured Clear Distance Ahead Statute.” While the testimony is conflicting, there is substantial evidence in the record to support the finding and judgment of the trial court, it being the trier of facts, a jury having been waived, insofar as the liability of the defendant for the physical damages to plaintiff’s bus is concerned. However, there is a failure of proof to establish the loss of use of plaintiff’s bus while it was being repaired.
It seems to this Court that the trial court used the wrong factors in arriving at this loss, by way of rental value of its substitute bus, when the testimony of plaintiff offered thereon includes many items not chargeable under the law. In fact, there is no evidence in the record from which a just and correct formula can be taken to compute this rental value. Any amount fixed would be merely conjecture.
*594This Court, therefore, modifies the judgment of the trial court by deducting therefrom the award of $120.00 for loss of use of the damaged bus, leaving the judgment stand at $238.53 and as so modified, the judgment is affirmed. Exceptions. Order see journal.
SKEEL, PJ, METCALF, J, THOMPSON, J, concur.